DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Applicant’s amendments overcome the claim objections. Therefore, the claim objections have been withdrawn.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/30/2015 and 10/30/2015. It is noted, however, that applicant has not filed a certified copy of the CN201510638763.3 and CN201510726582.6 application as required by 37 CFR 1.55. Attempts to retrieve the documents failed. For more info, see the documents in the application dated 2/23/2021 and MPEP 215.01.
112f – Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: polarizing device (claims 1, 9, 12, and 16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1, 9-10, 12, and 16 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a front end of the lens group is provided on a light-refraction direction of the light refraction element ; the light refraction element is provided with a first refraction prism and a second refraction prism along a direction of an optical path, the front-end of the lens group is provided on a light refraction direction of the second prism, ; a band filter is provided on a light path between the light source and the imaging sensor,” in combination with the other claimed limitations (also see the “additional prior art” section)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additional Prior Art
Roussev (WO 2015/164243 A1) discloses a similar glass surface stress meter comprising a light source (60), a first refraction prism (40) and an imaging unit (90, 110) , a lens group (90), etc (figure 1). However, Roussev differs from claimed invention at least because Roussev doesn’t disclose a second isosceles triangular prism.


    PNG
    media_image1.png
    388
    680
    media_image1.png
    Greyscale

US 9140543 B1 discloses two prisms. However, it differs from claimed invention at least because the chief ray is not perpendicular to the waist (see examiner’s comments) and because the triangles don’t have equal sides.

    PNG
    media_image2.png
    411
    496
    media_image2.png
    Greyscale

US 4539475 A teaches that by combining prisms, compensation may be made for temperature (abstract)


    PNG
    media_image3.png
    518
    522
    media_image3.png
    Greyscale

US 20140368808 A1 discloses a system with an isosceles triangle (40)

    PNG
    media_image4.png
    346
    518
    media_image4.png
    Greyscale

US 20150066393 A1 discloses 

    PNG
    media_image5.png
    471
    569
    media_image5.png
    Greyscale

US 20110033103 A1 discloses two prisms

    PNG
    media_image6.png
    397
    487
    media_image6.png
    Greyscale


US 4353649 A discloses

    PNG
    media_image7.png
    354
    540
    media_image7.png
    Greyscale

US 4777358 A discloses 

    PNG
    media_image8.png
    417
    665
    media_image8.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.P/               Examiner, Art Unit 2877                                                                                                                                                                                         
/Kara E. Geisel/               Supervisory Patent Examiner, Art Unit 2877